—Appeal from order, Supreme Court, New York County (Louise Gruner Gans, J.), entered March 6, 2002, which granted petitioner subtenant’s motion to confirm and denied respondent sublandlord’s cross motion to vacate an arbitration award, and from a so-ordered stipulation correcting the amount of the award, entered April 25, 2002, unanimously dismissed, with, costs against respondent-appellant.
The notice of appeal dated May 24, 2002, purporting to appeal from a March 6, 2002 order denying vacatur of the arbitration award, was untimely, and the so-ordered stipulation merely correcting a typographical error in the amount of the *371award as recited in the original order had no effect on the appealable issues arising from the original order and thus did not create a new right of appeal (see Kitchen v Port Auth. of N.Y. & N.J., 221 AD2d 195; L.J.B. Corp. v City of New York, 182 AD2d 485, 487, lv denied 80 NY2d 755). Were we to reach the merits, we would find that Supreme Court correctly determined that respondent sublandlord had failed to demonstrate, by the requisite clear and convincing evidence, that the subtenant had committed fraud on the panel so as to warrant vacatur. Concur — Tom, J.P., Andrias, Sullivan, Rosenberger and Gonzalez, JJ.